DETAILED ACTION
This Office Action is in response to the amendment filed on February 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/16/2021 has been entered and fully considered.

Response to Arguments
In light of the applicant amendment on 02/21/2021, the claim objection has been withdrawn.
In light of the applicant amendment on 02/21/2021, the 35 U.S.C 112 rejection has been withdrawn.
 In light of the applicant amendment on 02/21/2021, the drawing objection has been withdrawn.

Drawings
The drawings were received on 02/16/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-18, 38and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in .

Pe’re, U.S. Pub. Number 2018/0019868 A1, teaches a computerized system for authenticating a computerized device communicating with a third party, such as an application server. The computerized system perform a multi-party computation (MPC) performed between the computerized device and one of the auxiliary server and verifying the authenticity of the computerized device by one of the auxiliary servers.

Miyata, U.S. Pub. Number 2016/0330018 A1, teaches splitting a registration input password and allocates the split pieces to secure computation servers to verify whether the password matches. The registrant terminal splits target data and allocates the data shared values to the secure computation servers. The secure computation servers verify whether the password matches. 

Newly cited reference, Soman, U.S. Pub. Number 2016/0283737 A1, teaches multi-party and multi-level authorizations for accessing confidential information. A  plurality of services, a first set of access privilege levels, a first set of credentials corresponding to the first set of access privilege levels, a second set of access privilege levels and a second set of credentials corresponding to the second set of access privilege levels. The first set of access privilege levels and the second set of access privilege levels are associated with the plurality of services, at least one access privilege level of the first set of access privilege levels and at least one credential of the first set of credentials are provided to one or more service consumers for requesting one or more services of the plurality of services.
Newly cited reference, Matsuo, U.S. Pub. Number 2009/0276622 A1, teaches authentication data is distributed defined by a plurality of distributed data, including function data specifying a function. A 

Although, the combination of all the references above discloses a methods and systems to distributing of authentication data. What is missing from the prior art is a teaching, motivation, or suggestion to perform user authentication advance preparation, user authentication, verification information distributed share generation, apparatus authentication advance preparation and apparatus authentication, in said user authentication advance preparation, necessary information is prepared prior to said user authentication in said apparatus authentication preparation, necessary information is prepared prior to said apparatus authentication, in said user authentication advance preparation, user unique information for verification, which is unique information of a user that holds said user device, is obtained, in said verification information distributed share generation, verification information distributed shares are computed, which are distributed shares of verification information for checking with information obtained in said user authentication from said user unique information for verification, said one or more user side assistance device obtains said verification information distributed shares, some or all of said verification information distributed share generation is performed in said user authentication advance preparation, if some of said verification information distributed share generation is performed in said user authentication advance preparation, and remainder of said verification information distributed share generation is performed in said user authentication, in said apparatus authentication advance preparation, said secret key of said user device is created, said user device performs secret sharing of said secret key, a few of plural secret key distributed shares generated 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 38, and 40, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 38, and 40 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/               Examiner, Art Unit 2491                    



/ALEXANDER LAGOR/               Primary Examiner, Art Unit 2491